Citation Nr: 1437220	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-10 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current right ear hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1. Entitlement to service connection for right ear hearing loss is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. Entitlement to service connection for tinnitus is granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  However, the Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A recent edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. (2008).

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2013).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable. Ortiz, 274 F.3d at 1365.

The Veteran asserts that he has right ear hearing loss and tinnitus that are the result of exposure to acoustic trauma during his military service.  See VA Form 21-526, received in September 2009.  His military occupational specialty is listed as field artillery on his Form DD-214.  In his original claim for benefits, the Veteran described his acoustic trauma in service as "constant missions with 175 mm guns" and "constant explosions and fire" while serving with the artillery.  

The only audiometric testing contained in his service treatment records was conducted at his entrance and separation examinations.  At his April 1965 entrance examination, his hearing acuity (converted into ISO units) was as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Right
15
5
15
15
10
11.25
Left
15
5
5
5
0
3.75

At his April 1967 separation examination, his hearing acuity (converted into ISO units) was as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Right
15
10
10
-
10
-
Left
15
10
10
-
5
-

The Veteran did not lodge any subjective complaints of hearing loss while in service.  

In support of his claim, the Veteran submitted a May 2000 private audiological evaluation.  The results showed mixed hearing loss in the right ear.  The included acuity graph supports this finding.

He also submitted an August 2009 private audiological evaluation, in which his pure-tone threshold average is listed as 71 decibels for his right ear.  The included acuity graphs support these averages.  

He underwent a VA compensation and pension examination for his right ear hearing loss and tinnitus in December 2009.  There is no indication in the report that the examiner reviewed the Veteran's claims file.  The Veteran reported when he served on active duty and stated that he participated in combat in Vietnam.  He indicated that he had previous diagnoses of right ear hearing loss and tinnitus.  He further stated his hearing loss began in 1996, with the tinnitus starting in June 2009.  He described his symptoms as a difficulty understanding speech with noise present or in group conversation, as well as a constant ringing sound.  The Veteran described his duties in-service, stating he was a Field Artillery Battery Man and fired weapons with his left hand while not using any hearing protection.  The examiner further recorded the Veteran's post-service occupational history, including working as a supermarket manager for 13 years, a pawn shop owners for 10 years, a used car salesman for 6 years, and a return to being a pawn shop owner for the past several years.  The Veteran reported use of power tools while using hearing protection.  

Upon examination, the Veteran's hearing acuity as measured by an air conduction study was as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Right
60
70
60
65
70
66.25
Left
10
10
10
50
35
18.75

The Veteran also underwent the Maryland CNC speech discrimination test, scoring 0 percent in the right ear.  

The examiner diagnosed the Veteran with mild to moderately severe mixed hearing loss in his right ear as well as right ear tinnitus.  He stated that the tinnitus was at least likely as not associated with the hearing loss.  However, he opined that the hearing loss and tinnitus were less likely than not related to his military service.  The examiner's rationale was that the hearing loss started approximately 29 years after separation from service and the tinnitus began approximately 40 years after service.  The examiner further stated that some inconsistencies in the test results would lead one to question their veracity.  

The Veteran submitted a November 2010 statement from his treating Ear, Nose, and Throat physician.  The physician summarized the above August 2009 private audiological evaluation results.  He opined that the hearing loss was directly related to his service in the Placu area of Vietnam, despite not having the serial audiograms to review.

The Board concedes that the Veteran experienced acoustic trauma while serving in the Field Artillery in Vietnam.  His contentions are supported by his MOS on his DD-214.  Therefore, the Board finds his reports of experiencing constant noise for gun and artillery fire in Vietnam competent and credible.  The December 2009 VA examination report also shows a current diagnosis of right ear hearing loss and tinnitus.  38 C.F.R. § 3.385.

In terms of his right ear hearing loss, the Board concludes that at the very least, there exists a state of equipoise as to whether this condition was incurred in service.  As a layperson, the Veteran is competent to report earlier hearing loss symptoms that were later diagnosed by a medical professional.  Furthermore, his reported post-service occupational history consists largely of employment that did not subject him to constant loud noise.  Finally, the opinion of his treating Ear, Nose, and Throat physician is both competent and credible and stated there was an etiological relationship between his right ear hearing loss and his active duty service.  Accordingly, all doubt is resolved in the Veteran's favor and his claim for service connection for right ear hearing loss is granted.  See 38 C.F.R. § 3.102.

Likewise, the Board is also granting the Veteran's claim for service connection for tinnitus.  He is competent to describe his symptoms of tinnitus and the Board finds these statements credible.  Although the December 2009 VA examiner provided an opinion that the tinnitus was not related to service, he did state that it was related to his hearing loss.  See 38 C.F.R. § 3.310.  The Board finds that the evidence is in equipoise regarding this issue as well; therefore, again resolving doubt in the Veteran's favor, service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


